DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 40 is objected to because of the following informalities:  the claim is dependent on withdrawn claim 21. For purposes of examination, claim 40 is treated as depending on claim 20.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is not clear how extrusion effects the cross sectional shape such that surface area is increased in an extruded product but not a non-extruded product since extrusion in itself does not increase (or decrease) surface area. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015025158 (Bell hereinafter).
Regarding claims 1, 6, 7 and 17, Bell teaches a tobacco constituent releasing component capable of inclusion in an aerosol provision device (page 1, lines 5-8), the tobacco constituent releasing component having an agglomerated structure comprising tobacco particles of particle size about 1 mm to about 3 mm (page 7, lines 15-17), wherein the pH is a basic pH of at least 9.5 (page 6, lines 18-23).  
Regarding the limitations, that the agglomerated structure is formed by extrusion from a precursor composition and that the pH of the precursor composition has been adjusted to a basic pH, these are process steps in a product by process claim. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
Regarding claims 2 and 5,  Bell teaches that the pH is increased by the addition of sodium hydroxide or sodium carbonate (page 10, lines 29-36).  
Regarding claim 12, Bell teaches further comprising one or more flavor-modifier (page 4, lines 10-12).  

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015025158 (Bell hereinafter) in view of US 20120006343 (Renaud hereinafter).
Regarding claims 8-11, Bell does not expressly teach that the tobacco constituent releasing component further comprises an aerosol forming agent or a binder.  
Renaud teaches a tobacco constituent releasing component (14) in an aerosol provision device (Fig. 1) which comprises propylene glycol ([0057]) and binders such as polysaccharides ([0072]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have included an aerosol former as taught by Renaud in the invention of Bell because the aerosol former advantageously delays combustion and pyrolytic degradation of the strands of homogenized tobacco material due to its latent heat of vaporization ([0055]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a binder as taught by Renaud in the invention of Bell because binders help agglomerate the particulate tobacco ([0020]). 

Claims 1, 18-20, 22, 24- 28, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017055584 (Hepworth hereinafter) in view of WO 2015025158 (Bell hereinafter).
Regarding claim 1, Hepworth teaches a tobacco constituent releasing component (124) capable of inclusion in an aerosol provision device (1), the tobacco constituent releasing component having an agglomerated structure formed from a precursor composition comprising tobacco particles, wherein the pH of the precursor composition has been adjusted (page 23, lines 12-20). 
Hepworth does not expressly teach that the pH of the precursor composition has been adjusted to a basic pH.
Bell teaches a tobacco constituent releasing component capable of inclusion in an aerosol provision device (page 1, lines 5-8), the tobacco constituent releasing component having an agglomerated structure comprising tobacco particles, wherein the pH is a basic pH of at least 9.5 (page 6, lines 18-23).  It would have been obvious for one of ordinary skill at the time of filing to modify the pH in Hepworth so that it is a basic pH as taught by Bell because this will result in more of the nicotine present in the tobacco being in the form of nicotine free base and more readily released upon heating the tobacco (page 4, lines 1-2). 
Regarding the limitations, that the agglomerated structure is formed by extrusion from a precursor composition and that the pH of the precursor composition has been adjusted to a basic pH, these are process steps in a product by process claim. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
Regarding claims 18, 19, 24 and 25, Hepworth teaches an aerosol provision device (1) comprising a tobacco segment (124) which consists of tobacco constituent releasing components (page 23, lines 12-20) which are heated to volatilize constituents (page 8, lines 18-21).
Regarding claims 20, 26 and 28, Hepworth teaches a device (Fig. 1) which is a hybrid product comprising a tobacco segment (124) which is to be heated to volatilize constituents, specifically the tobacco segment is heated by the vapor (page 8, lines 18-21), and a liquid (118) which is to be heated to form a vapor (page 7, lines 27-28). Hepworth teaches that tobacco releasing components are located in the tobacco segment (page 23, lines 12-20). 
Regarding claim 22, Hepworth teaches that the tobacco constituent releasing components are surrounded by filter material in the filter (112 and 122; page 6, lines 4-9).
Regarding claim 27, Hepworth teaches that the liquid is a nicotine-free liquid (page 8, lines 31-32 through page 9, lines 1-2). 
Regarding claims 39 and 40, Hepworth teaches that the device includes filters (page 22, lines 15-18).

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the tobacco constituent releasing component has an agglomerated structure that has physical properties that are specifically engendered from the extrusion process, specifically the extruded product has a higher density and the tobacco particles become impregnated with the other components of the precursor material, thus the product is distinguished from the products disclosed by Bell and Hepworth, the Examiner respectfully disagrees. The Applicant is arguing limitations that are not claimed. While the extrusion process may effect density and impregnation of the precursor material of the final product, it is not necessarily the case that the density and impregnation of the precursor material of the extruded product would be different from the claimed product, and most importantly, those are not claimed limitations. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747